Citation Nr: 1438335	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  06-22 714	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for postoperative residuals of a right knee injury, including degenerative joint disease.

2.  Entitlement to an initial compensable rating for residuals of recurrent left ankle sprains and fracture, including degenerative joint disease and a rating greater than 20 percent from December 11, 2007.

3.  Entitlement to an initial compensable rating for a left foot disability, to include plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  Due to the Veteran's subsequent relocation, the appeal was certified for review by the VA Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  It is noteworthy that it appears the Veteran again has relocated during the pendency of this appeal.

In December 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.  This claim has been remanded by the Board several times, most recently in November 2013 to ensure compliance with prior remands as well as providing the Veteran a VA examination in connection with the claims on appeal.  

Unfortunately, further action to ensure compliance with the Board's remand directives is required.  See Stegall v West, 11 Vet App 268, 270-71 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).

As noted previously, the issues of entitlement to service connection for a cardiac disability, claimed as secondary to other service-connected disabilities, and entitlement to a rating in excess of 10 percent for hypertension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The claims have been remanded several times by the Board primarily to ensure all military records were obtained.  Although the claims folder currently contains hundreds of pages of service treatment records, the Veteran had testified as to treatment at Walson Army Medical Hospital at Fort Dix, New Jersey, and by Alta Radiology and Lab, which are not currently of record.  The Veteran has been notified of the RO's inability to locate these treatment records.  Since it is necessary to remand these claims again, however, the RO/AMC should take this opportunity to contact NPRC again and ensure there are no additional service treatment records available, to include records from Walson Army Medical Hospital at Fort Dix, New Jersey.

After service, the Veteran testified as to receiving post-service VA treatment from the VAMC in Philadelphia, PA and the outpatient clinic in Horsham, PA.  Treatment records from October 2005 to August 2010 are currently in the claims folder.  The RO/AMC must take this opportunity to obtain any additional treatment records from 2010 to the present from the VAMC, outpatient clinics, or any other provider identified by the Veteran.

The Board previously remanded these claims in November 2013 to also afford the Veteran a VA examination to ascertain the current severity of his right knee, left ankle, and left foot disabilities.  The Veteran was afforded an examination in December 2013.   A thorough examination report was provided in January 2014.  The Veteran's representative, in a July 2014 brief, challenges the adequacy of this examination.  For reasons enumerated below, the Board agrees and concludes a new VA examination is necessary to decide the claims on appeal.

The Veteran's representative's main objection with the December 2013 VA examination/January 2014 examination report is that the examiner appears to rely on inaccurate facts.  The examiner does indicate the Veteran served on active duty for 8 years and 8 months, which is erroneous, but the Board notes the examiner also cites the correct actual dates from 1996 to 2005.  More concerning, the VA examiner cites inaccurately to dates of prior diagnoses and the Veteran's medical history.  For example, the examiner concludes that X-ray findings do not reveal degenerative joint disease (DJD) in the ankles or feet.  This finding, however, is not reconciled or otherwise addressed in light of service treatment records noting DJD of the left ankle by X-ray and CT scan in 1999.  Curiously, a February 2000 X-ray report finds no evidence of arthritic changes in the bilateral ankles.  The examiner did not note or reconcile this ambiguity in the medical records.  The examiner also finds the Veteran does not have plantar fasciitis and was only diagnosed with plantar fasciitis by a civilian doctor in 2005.  This is inaccurate as the Veteran's service treatment records clearly reflect a diagnosis of plantar fasciitis in March 1998, and January 2002 as well as possibly other instances.  The 2013 VA examiner also indicates a diagnosis of mild left hallux valgus and pes planus, but does not opine whether these conditions are at least as likely as not attributable to his military service or distinct from the Veteran's current service-connected disability.  With regard to the right knee, the examiner finds no evidence of instability despite the Veteran's history of torn ligaments and the Veteran's complaints of instability.  Also noteworthy, the Veteran's representative submitted a copy of an April 2005 military examination showing vastly different range of motion findings than that reported at the Veteran's 2013 VA examination.  The examiner did not address or otherwise reconcile the disparity.

For these reasons, the Board concludes the VA examination is inadequate in that the examiner may have relied on inaccurate or incomplete factual premises in forming opinions.  The examination further leaves ambiguity specifically with the Veteran's left foot disability as to what current left foot symptomatology and diagnoses are attributable to his military service.  A new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact NPRC once again to obtain all records of medical treatment generated by Walson Army Medical Hospital at Fort Dix, New Jersey, and by Alta Radiology and Lab.  Any follow-up requests must be fully documented and NPRC must provide a negative response if records are unavailable.  If, after making reasonable efforts to obtain the identified records, the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain, (b) briefly explain the efforts that the AMC made to obtain those records, (c) describe any further action to be taken by the AMC with respect to the claims, and (d) notify the Veteran that he is ultimately responsible for providing the evidence The Veteran and his representative must then be given an opportunity to respond.

2.  Contact the Veteran and ensure that the Veteran is provided with all appropriate notice as to the issues on appeal.  Ask the Veteran to identify any and all sources of treatment for his right knee, left ankle, and left foot, and obtain the Veteran's medical records for treatment from any identified source, to include the VAMC in Philadelphia, PA from August 2010 to the present and the outpatient clinic in Horsham, PA from August 2010 to the present.  All efforts to obtain VA records should be fully documented.  

3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate orthopedic VA examination to determine the current severity of his service-connected right knee disability, left ankle disability, and left foot disability.  The claims file must be made available to the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

The examiner must conduct full range of motion studies on the service connected right knee, left ankle, and left foot.  The examiner must first record the ranges of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee, left ankle, and/or left foot.  

The examiner is further asked to clarify and/or reconcile any opinion rendered with the medical evidence of record showing both X-ray evidence of degenerative joint disease of the left ankle (February 1999 X-ray) and no evidence of left ankle arthritis (February 2000 X-ray and December 2013 VA examination).  The examiner is to clarify any and all diagnoses of the right knee, left ankle, and left foot found and whether the diagnoses are part of the service-connected disabilities.  Specifically, with regard to the left foot, the examiner is to clarify if the Veteran has plantar fasciitis, pes planus, left hallux valgus or any other left foot condition and whether each diagnosis is "at least as likely as not" part of the already service connected  left foot disability or is "at least as likely as no" attributable to service.  If pes planus is found, the examiner is to indicate whether the condition is "mild," "moderate," or "severe."  With regard to the right knee, the examiner is to clarify whether the Veteran has instability, subluxation, recurrent dislocations, or post-operative residuals from his ligament repair surgeries.  

A complete rationale for all opinions must be provided.

4. The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  Thereafter, readjudicate the claims.  If the claims are denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response and then the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

